25 F.3d 1037
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.Peter N. GEORGACARAKOS, Plaintiff, Appellant,v.James CLEMONS, ET AL., Defendants, Appellees.
No. 93-2144
United States Court of Appeals,First Circuit.
June 1, 1994.

Appeal from the United States District Court for the District of Maine [Hon.  D. Brock Hornby, U.S. District Judge ]
Peter N. Georgacarakos on brief pro se.
Michael E. Carpenter, Attorney General, and Diane Sleek, Assistant Attorney General, on brief for appellees (Except Appellee Orlando).
D.Me.
AFFIRMED.
Before Cyr, Circuit Judge, Bownes, Senior Circuit Judge, and Stahl, Circuit Judge.
Per Curiam.


1
Plaintiff Peter Georgacarakos filed an action against state prison officials and a deputy United States Marshal.  He premised his claims on 42 U.S.C. Sec. 1983 and the Fifth Amendment.  Upon the recommendations of a magistrate judge, the district court granted the motions to dismiss of two of the defendants and the motion for summary judgment of the remaining defendants.


2
We have carefully reviewed the record and the briefs of the parties and affirm the judgment of the district court for essentially the reasons stated in the magistrate judge's Recommended Dispositions of the two motions to dismiss, Docket # 27 and # 53, and the Recommended Disposition of the motion for summary judgment, docket # 54, which the district court judge adopted.  Because the magistrate judge's reports were sound and well-grounded in the law, there is no reason for us to repeat his conclusions here.   See In re San Juan DuPont Plaza Hotel Fire Litigation, 989 F.2d 36, 38 (1st Cir. 1993).


3
Affirmed.